                                                                       \FiLel)·
Case: 4:20-cr-00439-SRC-SPM Doc. #: 17 Filed: 08/27/20 Page: 1 of 1 PageID #: 26

                                                                                      AUG ~:·7 2020
                                                                                         -<·       :
                               UNITED STATES DISTRCT COURT                           U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                             EASTERN DISTRCT OF MISSOURI                                   ST. LOUIS      ;
                                  EASTERN DIVISION


UNITED STATES OF. AMERICA;                          )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )        4:20CR00439 SRC/SPM
                                                    )
PATRICKL. COCKRELL,                                 )
                                                    )
       Defendant.                                   )


                                        INDICTMENT
 .       .

The Grand Jury charges:
                                           COUNTl

       On or about August 19, 2020, in St. Louis City, Missouri, within the Eastern District of

Missouri,

                                 PATRICK L. COCKRELL,

defendant herein, did knowingly and intentionally distribute a mixture· or substance containing a

detectable amount of N-phenyl-N-.[1-(2-phenylethyl)-4-piperidinyl] propanamide (commonly

referred to as fentanyl), a Schedule II Controlled Substance. All in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(C).

                                                    A TRUE BILL


                                                    FOREPERSON

JEFFREY B. JENSEN
United States Attorney

 DEREK J. WISEMAN, #67257MO
Assistant United States Attorney ·



                                                1
